Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William L. Shaffer (Reg.# 37,234)  on 29 March 2021.
The application has been amended as follows: 
Claim 17 has been canceled.
1.	(Currently Amended) A method for assessing if characters in a sample image are formed from a predefined font comprising:
forming a first embedded space representation for characters of the predefined font; 
extracting sample characters from the sample image;
forming a second embedded space representation of the sample characters; and 
comparing the first and second embedded space representations to assess if the sample characters are of the predefined font, wherein the first embedded space representation for the predefined font [[or]] and the second embedded space representation of the sample characters, is a transformed representation in a mathematical space that has a lower number of dimensions than the number of dimensions in a normal space needed to fully characterize the untransformed sample characters or the untransformed predefined font;
wherein each of the embedded space representations is a fixed-length vector representation of the sample image or the predefined font. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 7/22/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/22/2020   is withdrawn].  Claims 5-14, 19-20, directed to processing input images to extract training characters is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Hara (US 2015/0278658) is the closest prior art. Hara fails to disclose or suggest “comparing the first and second embedded space representations to assess if the sample characters are of the predefined font, wherein the first embedded space representation for the predefined font and the second embedded space representation of the sample characters, is a transformed representation in a mathematical space that has a lower number of dimensions than the number of dimensions in a normal space needed to fully characterize the untransformed sample characters or the untransformed predefined font; wherein each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-16, 19-20 (now renumbered 1-18 for issue are allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should

be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665